DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term ZIGBEE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 




The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,986,489 in view of United States Patent Application Publications 2006/0223498 (Gallagher, et al) or 2010/0182145 (Ungari).
U.S. Patent No. 10,986,489
1.A method, comprising: receiving, by network equipment comprising a processor, registration data representative of a user equipment attempting to register with a communication network; in response to receiving the registration data, sending, by the network equipment, the registration data to server equipment via the communication network; in response to sending the registration data to the server equipment, receiving, by the network equipment from the server equipment, update data representative of an indication that the user equipment is ready for application of a firmware update; and in response to receiving the update data, prompting, by the network equipment, a mobility management device to modify a discontinuous reception parameter of the user equipment device.
Current Application
1.A method, comprising: sending, by network equipment comprising a processor, registration data, representative of a user equipment attempting to register with a communication network, to server equipment via the communication network; in response to sending the registration data to the server equipment, receiving, by the network equipment from the server equipment, update data representative of an indication that the user equipment is ready for application of a firmware update; and in response to receiving the update data, prompting, by the network equipment, a mobility management device to modify a discontinuous reception parameter applicable to the user equipment.


U.S. Patent No. 10,986,489 does not claim sending registration data, representative of a user equipment attempting to register with a communication network, to server equipment via the communication network and receiving, by the network equipment from the server equipment, update data.  But sending registration data, representative of a user equipment attempting to register with a communication network, to server equipment via the communication network and receiving, by the network equipment from the server equipment, update data is well known in the art and over a decade old and very standard in the art.  This is evidence by Gallagher, et al (paragraphs 142, 311, 312, claim 6) or by Ungari (figure 6, claim 10, paragraph 47).  
Hence, it would have been obvious to one ordinary skill in the art to incorporate the use of well know and decade old sending registration data, representative of a user equipment attempting to register with a communication network, to server equipment via the communication network and receiving, by the network equipment from the server equipment, update data in the claimed invention of U.S. Patent No. 10,986,489 in order to authorization and authentication of a mobile access subscriber.
Claims 2-7 of the patent is the same scope of the claims 2-7 of the application.
Claims 8-14, both patent and application, are the apparatus version of the method claims and is rejected for the same reason as stated above.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,986,489.


U.S. Patent No. 10,986,489
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: receiving tracking area update data representative of a user equipment initiating a registration with a base station associated with a network; in response to receiving the tracking area update data, sending the tracking area update data to a server of the network; in response to the sending the tracking area update data to the server, facilitating comparing the tracking area update data to a data structure of the server, resulting in comparison data; and based on the comparison data, modifying a reception value associated with the user equipment, resulting in a modified reception value.
Current Application
15. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: in response to receiving tracking area update data representative of a user equipment initiating a registration with a base station associated with a network, sending the tracking area update data to a server that is part of the network; in response to sending the tracking area update data to the server, facilitating comparing the tracking area update data to a data structure managed by the server, resulting in comparison data; and based on the comparison data, modifying a reception value associated with the user equipment, resulting in a modified reception value.


It is inherent that the server is part of the network, since processor is receiving and sending data to the server. 
Claims 16-20 of the patent is the same scope of the claims 16-20 of the application.

Applicants MUST either traverse the nonstatutory double patenting rejection or file a terminal disclaimer. The requirement for terminal disclaimer will NOT be held in abeyance.  


eTerminal Disclaimer
The United States Patent and Trademark Office is pleased to announce the release of eTerminal Disclaimer in EFS-Web. The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.

Fees must be paid immediately which will then provide users more financial flexibility. A paper terminal disclaimer filing requires a fee but does not guarantee a terminal disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents.”

For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov.
Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645